RULEY, JUDGE:
On August 27, 1979, the claimant filed a notice of claim seeking recovery of $656.04 which it is alleged was earned by her husband, *385a professor of Sociology at West Liberty State College, during the last month of his employment before his death on October 30,1964. The respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted.
Since the longest period of limitations which could apply to this claim is ten years and since West Virginia Code §14-2-21, provides, in part:
<<:{: # *
The court shall not take jurisdiction of any claim, whether accruing before or after the effective date of this article [July 1, 1967], unless notice of such claim be filed with the clerk within such period of limitation as would be applicable under the pertinent provisions of the Code of West Virginia,* *
it is clear that the Court has no jurisdiction of this claim and it must be dismissed.
Claim dismissed.